EXHIBIT 10.1 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of this 1st day of June, 2014, by and between CenterState Bank of Florida, N.A., a national banking association (the “Bank”), and Mark Thompson (the “Executive”). WHEREAS, the Executive and the Bank desire to enter into this Agreement effective as of June 1, 2014, for the Executive to serve as the Community President for Broward and Palm Beach and Regional President over Broward, Palm Beach and Indian River Counties. NOW THEREFORE, in consideration of these premises, the mutual covenants contained herein, and other good valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows. ARTICLE 1 EMPLOYMENT 1.1Employment. Effective as of the date set forth above, which date shall be the “Employment Date” the Bank shall employ the Executive to serve as a Community President for Broward and Palm Beach counties and Regional President over Broward, Palm Beach and Indian River counties according to the terms and conditions of this Agreement and for the period stated in section 1.2. The Executive shall serve under the direction of the Chairman, President, and Chief Executive Officer of the Bank and the Bank’s board of directors and in accordance with the Bank’s Bylaws and in accordance with the Bank’s Articles of Association, as amended and restated from time to time. The Executive shall serve the Bank faithfully, diligently, competently, and to the best of the Executive’s ability. The Executive shall exclusively devote full working time, energy, and attention to the business of the Bank and to the promotion of the Bank’s interests throughout the term of this Agreement. Without the written consent of the Bank, the Executive shall not render services to or for any person, firm, bank, or other entity or organization in exchange for compensation, regardless of the form in which the compensation is paid and regardless of whether it is paid directly or indirectly to the Executive. Nothing in this section 1.1 shall prevent the Executive from managing personal investments and affairs, provided that doing so does not interfere with the proper performance of the Executive’s duties and responsibilities under this Agreement. 1.2Term. The initial term of employment shall be a period of three years, commencing on the Employment Date. On the First anniversary of the Employment Date and on each anniversary thereafter, the Executive’s employment shall be extended automatically for one additional year unless the Bank’s Board of Directors or Executive determine that the term shall not be extended. If the Board of Directors and Executive determine not to extend the term, such party shall promptly notify the other party in writing. If the board decides not to extend the term of employment, the Agreement shall nevertheless remain in force until the employment term expires. The board’s decision not to extend the term of employment shall not – by itself – give the Executive any rights under this Agreement to claim an adverse change in position, compensation, or circumstances or otherwise to claim entitlement to severance benefits under Article 4 of this Agreement. References herein to the term of employment mean the initial term, as the same may be extended. ARTICLE 2 COMPENSATION 2.1Base Salary. In consideration of the Executive’s performance of the obligations under this Agreement, the Bank shall pay or cause to be paid to the Executive a salary at the annual rate of not less than $185,000.00 (as may be increased from time to time, the “Base Salary”), plus any applicable incentive or bonus compensation earned in accordance with the Bank’s incentive or bonus compensation practices (“Bonus”), payable in installments in accordance with Bank’s regular pay practices. The Executive’s salary shall be reviewed annually by the Bank’s board of directors or by the board committee having jurisdiction over executive compensation. In the discretion of the board or the committee having jurisdiction over executive compensation the Executive’s Base Salary may be increased at any time and from time to time. However, the Executive’s Base Salary shall not be reduced. The Executive’s annual Base Salary and Bonus shall be referred to as the Executive’s “The Compensation”. 2.2Benefit Plans and Perquisites. (a) Benefit plans. The Executive shall be entitled throughout the term of this Agreement to participate in any and all officer or employee compensation and benefit plans in effect from time to time, including without limitation to plans providing pension, medical, dental, disability, and group life benefits, including the Bank’s 401(k) Plan, and to receive any and all other fringe benefits provided from time to time, provided that the Executive satisfies the eligibility requirements for any such plans or benefits. (b)Reimbursement of business expenses. Subject to guidelines issued from time to time by the Bank and upon submission of documentation to support expense reimbursement in conformity with applicable requirements of federal income tax laws and regulations, the Executive shall be entitled to reimbursement for all reasonable business expenses incurred performing the obligations under this Agreement, including but not limited to all reasonable business travel and entertainment expenses incurred while acting at the request of or in the service of the Bank. (c)Vacation.The Executive shall be entitled to paid annual vacation and sick leave in accordance with the policies established by the Bank. ARTICLE 3 EMPLOYMENT TERMINATION 3.1Termination Because of Death or Disability. (a) Death. The Executive’s employment shall terminate automatically at the Executive’s death. The Executive’s estate shall receive any sums due to the Executive as Base Salary and reimbursement of expenses though the end of the month in which death occurred, any bonus earned or accrued through the date of death, including any unvested amounts awarded for previous years, and for twelve months after the Executive’s death the Bank shall provide without cost to the Executive’s family continuing health care coverage under COBRA substantially identical to that provided for the Executive’s before death. (b)Disability. By delivery of written notice 30 days in advance to the Executive, the Bank may terminate the Executive’s employment if the Executive is disabled. For purposes of this Agreement the Executive shall be considered “disabled” if any independent physician selected by the Bank reasonably acceptable to the Executive or the Executive’s legal representative determines that, because of illness or accident, the Executive is unable to perform the Executive’s duties and will be unable to perform the Executive’s duties for a period of 90 consecutive days, and the Insurance Company that is providing the Executive’s disability insurance coverage concurs that the Executive is considered “disabled” pursuant to the terms and conditions of the insurance policy(s) in place. The Executive shall not be considered disabled, however, if the Executive returns to work on a full time basis within 30 days after the Bank gives notice of termination due to disability. If the Executive’s employment terminates because of disability, the Executive shall receive the salary earned through the date on which termination became effective, any bonus or incentive compensation earned (as defined in the plan or arrangement under which such bonus or incentive compensation is awarded) but unpaid to the Executive for the calendar year preceding the calendar year in which the termination became effective, and including any earned (as defined in the plan or arrangement under which such bonus or incentive compensation is awarded) but unpaid amounts for previous years, any payments the Executive is eligible to receive under any disability insurance program in which the Executive participates, and such other benefits to which the Executive may be entitled under the Bank’s benefit plans, policies, and agreements, or the provisions of this Agreement. 3.2Involuntary Termination with Cause. The bank may terminate the Executive’s employment with Cause. If the Executive’s employment terminates with Cause, the Executive shall receive the Base Salary through the date on which termination becomes effective and reimbursement of expenses to which the Executive in entitled when termination becomes effective. The Executive shall not be deemed to have been terminated with Cause under this Agreement unless and until there is delivered to the Executive a copy of a resolution adopted at a meeting of the board of directors called and held for the purpose, which resolution shall (x) contain findings that in the board’s good faith opinion The Executive has committed an act constituting Cause, and (y) specify the particulars thereof. For purposes of this Agreement “Cause” Means any of the following – 2 (a) gross negligence or gross neglect of duties to the Bank, (b) conviction of a felony or of a gross misdemeanor involving moral turpitude in connection with the Executive’s employment with the Bank, or (c) fraud, disloyalty, dishonestly, or willful violation of any law or significant Bank policy committed in connection with the Executive’s employment and resulting in a material adverse effect on the Bank. 3.3Involuntary Termination Without Cause and Voluntary Termination with Good Reason.
